Case 2:19-cv-00796-BSJ Document 77-2 Filed 11/16/20 PageID.1354 Page 1 of 25




                           EXHIBIT B
Case 2:19-cv-00796-BSJ Document 77-2 Filed 11/16/20 PageID.1355 Page 2 of 25

                                                                                                   USOO9708822B2


 (12) United States Patent                                                      (10) Patent No.:     US 9,708,822 B2
        Fischmann Torres                                                        (45) Date of Patent:     *Jul.18, 2017
 (54) PROCESS TO MAINTAIN LARGE CLEAN                                      (58) Field of Classification Search
        RECREATIONAL BODIES OF WATER                                            CPC ......................................................... CO2F 1/52
                                                                                See application file for complete search history.
 (71) Applicant: Crystal Lagoons (Curacao) B.V.,
                 Curacao (NL)                                              (56)                      References Cited
                                                                                             U.S. PATENT DOCUMENTS
 (72) Inventor: Fernando Benjamin Fischmann
                Torres, Santiago (CL)                                             2,071,520 A         2f1937 Harrison
                                                                                  2,141,811 A        12/1938 EverSon
 (73) Assignee: Crystal Lagoons (Curacao) B.V.,                                                          (Continued)
                Curacao (NL)
                                                                                         FOREIGN PATENT DOCUMENTS
 (*) Notice:        Subject to any disclaimer, the term of this
                    patent is extended or adjusted under 35                CN                  1256250             6, 2000
                    U.S.C. 154(b) by 39 days.                              CN                102092824             6, 2011
                    This patent is Subject to a terminal dis                                             (Continued)
                    claimer.
                                                                                               OTHER PUBLICATIONS
 (21) Appl. No.: 14/444,781                                                African Regional Intellectual Property Organization (ARIPO)
                                                                           report for corresponding application No. APP/2007/004242 dated
 (22) Filed:        Jul. 28, 2014                                          Dec. 7, 2010.
 (65)                  Prior Publication Data                                                     (Continued)
        US 2014/0332472 A1            Nov. 13, 2014                        Primary Examiner — Peter Keyworth
                                                                           (74) Attorney, Agent, or Firm — Merchant & Gould P.C.
             Related U.S. Application Data
                                                                           (57)                         ABSTRACT
 (63) Continuation of application No. 13/076,151, filed on
        Mar. 30, 2011, now Pat. No. 8,790,518, which is a                  The invention discloses a process to implement and maintain
                         (Continued)                                       water bodies larger than 15,000 m for recreational use, such
                                                                           as lakes or artificial lagoons, with excellent color, transpar
 (30)            Foreign Application Priority Data                         ency and cleanness properties at low cost, which comprises
                                                                           the following steps:
   Nov. 21, 2006      (CL) ................................... 3225-2006   a providing a structure able to contain a large water body
                                                                           larger than 15,000 m:
 (51) Int. Cl.                                                             b.-feeding the structure of step (a) with inlet water having
        E04H 4/00                 (2006.01)                                iron and manganese levels lower than 1.5 ppm and turbidity
        CO2F I/00                 (2006.01)                                lower than 5 NTU:
                                                                           c.—measuring water pH, ideally it should be within a range
                          (Continued)                                      lower than 7.8;
 (52) U.S. Cl.                                                             d.—adding an oxidizing agent to the water contained in the
        CPC ................. E04H 4/00 (2013.01); C02F I/00               structure of step (a), with which a 600 mV minimal ORP is
                 (2013.01); C02F I/56 (2013.01); C02F I/72                 controlled in water for a minimal period of 4 hours and in
                                                 (2013.01);                maximal cycles of 48 hours;
                          (Continued)                                                                (Continued)
Case 2:19-cv-00796-BSJ Document 77-2 Filed 11/16/20 PageID.1356 Page 3 of 25


                                                    US 9,708,822 B2
                                                             Page 2

e.—adding a flocculating agent in concentrations within               3,406,416   10, 1968   Presby et al.
0.02 and 1 ppm with maximal frequencies of 6 days and                 3,412,862   11, 1968   Chaplin
                                                                      3.419,916    1, 1969   Schankler
cleaning the bottom of the structure of step (a) with a Suction       3,470,091    9, 1969   Budd et al.
device to remove precipitated impurities from the bottom of           3,540,274   11, 1970   Shore
said structure, together with the additional flocculants and;         3,641,594    2, 1972   Hough
f—generating a displacement of Surface water containing               3,660,957    5, 1972   Schankler
                                                                      3,695.434   10, 1972   Whitten, Jr.
impurities and Surface oils by means of the injection of inlet        3,748,810    7, 1973   Mattingly
water according to step (b), which generates said displace            3,788,982    1, 1974   Zsoldoes, Jr. et al.
ment in Such a way to remove said Surface water by means              3,844,760   10, 1974   Nelson
of a system for impurities and Surface oils removal arranged          3,887,666    6, 1975   Heller et al.
                                                                      3,949,442    4, 1976   Chandler
in the structure of step (a), which together with step (e)            3,950,809    4, 1976   Schatzmann
replaces traditional filtering.                                       4,055.491   10, 1977   Porath-Furedi
The present invention also discloses a structure to contain           4,060,575   11/1977    Uhlirsch et al.
large water bodies comprising a system for the removal of             4,063,419   12, 1977   Garrett
impurities and Surface oils by means of skimmers and the              4,090.266    5, 1978   Price
 Suction device to clean said structure.                              4,100,641    7, 1978   Pansini
                                                                      4,117,683   10, 1978   Rasmussen
                                                                      4,119,535   10, 1978   White
                10 Claims, 10 Drawing Sheets                          4,129,904   12, 1978   Pansini
                                                                      4,176,058   11, 1979   Grobler
                                                                      4,254,525    3, 1981   Combest
                                                                      4,254,818    3, 1981   Melamed
                                                                      4,263,759    4, 1981   Miller
                Related U.S. Application Data                         4,304,022   12, 1981   Sommer
                                                                      4,306,967   12, 1981   Trautwein
         continuation of application No. 12/884,872, filed on         4.338,697    7, 1982   Broadwater
         Sep. 17, 2010, now Pat. No. 8,070,942, which is a            4,343,696    8, 1982   Hung
         continuation of application No. 1 1/819.017, filed on        RE31,087    11, 1982   Sohl
         Jun. 25, 2007, now Pat. No. 7,820,055.                       4,402,101    9, 1983   van Zyl
                                                                      4,464,215    8, 1984   Cogliano
                                                                      4,519,914    5, 1985   Etani
 (51) Int. Cl.                                                        4,548,371   10, 1985   Dempsey
         CO2F I/76              (2006.01)                             4,572,767    2, 1986   McCord
         CO2F I/56              (2006.01)                             4,581,075    4, 1986   St. Martin
         CO2F I/72              (2006.01)                             4,592,291    6, 1986   Sullivan, III
         E2F 3/88               (2006.01)                             4,640,784    2, 1987   Cant
         E02F 3/92              (2006.01)                             4,652,378    3, 1987   Marikovsky et al.
                                                                      4,692,956    9, 1987   Kassis
         E02B I/00              (2006.01)                             4,752,740    6, 1988   Steininger
         E02B 3/00              (2006.01)                             4,767,511    8, 1988   Aragon
         CO2F IO3/42            (2006.01)                             4,768,532    9, 1988   Johnson
         CO2F I/40              (2006.01)                             4,776,053   10, 1988   Kiraly
                                                                      4,835,810    6, 1989   Hugo
         CO2F I/46              (2006.01)                             4,849,024    7, 1989   Supra
         CO2F I/50              (2006.01)                             4,880,547   11, 1989   Etani
         CO2F I/78              (2006.01)                             4,889,622   12, 1989   Newcombe-Bond
         CO2F 7/00              (2006.01)                             4.909,266    3, 1990   Massa
                                                                      4,931,187    6, 1990   Derham et al.
         CO2F IO3/OO            (2006.01)                             4.948,296    8, 1990   Salter
 (52) U.S. Cl.                                                        4,952,398    8, 1990   Tapin
         CPC .............. C02F I/766 (2013.01); E02B I/003          5,028,321    7, 1991   Stone et al.
               (2013.01); E02B 3/00 (2013.01); E02F 3/885             5,039.427    8, 1991   Conover
                                                                      5,106,229    4, 1992   Blackwell
                   (2013.01); E02F 3/8866 (2013.01); E02F             5,107,872    4, 1992   Meincke
              3/9243 (2013.01); C02F I/40 (2013.01); C02F             5,108,514    4, 1992   Ksiner
               I/46 (2013.01); C02F 1/505 (2013.01); C02F             5,143,623    9, 1992   Kroll
               1/722 (2013.01); C02F I/76 (2013.01); C02F             5,164,094   11, 1992   Stuckart
                 I/78 (2013.01); C02F 7700 (2013.01); C02F            5,172.445   12, 1992   Chandler
                                                                      5,245,723    9, 1993   Sommer
              2103/007 (2013.01); C02F 2103/42 (2013.01);             5,268,092   12, 1993   Eden
                    C02F 2209/04 (2013.01); C02F 2209/06              5,293,659    3, 1994   Rief et al.
                  (2013.01); C02F 2209/11 (2013.01); Y02W             5,337,434    8, 1994   Erlich
                     10/15 (2015.05): Y02W 10/37 (2015.05)            5,342,570    8, 1994   Ledoux et al.
                                                                      5,346,566    9, 1994   White
 (56)                  References Cited                               5,398.361    3, 1995   Cason
                                                                      5,411,889    5, 1995   Hoots et al.
                 U.S. PATENT DOCUMENTS                                5,422,014    6, 1995   Allen et al.
                                                                      5,454,129   10, 1995   Kell
        2,314,767 A     3, 1943 Burrell                               5,482,630    1, 1996   Lee et al.
        2,646,889 A     7/1953 August                                 5,569,371   10, 1996   Perling
        2.923,954 A     2f1960 Babcock                                5,616,239    4, 1997   Wendell et al.
        3,132,773. A    5/1964 Hampton                                5,662.940    9, 1997   Hight et al.
        3.247,053 A     4/1966 Hodge                                  5,782.480    7, 1998   Phillips
        3.266,631 A     8/1966 Snaper                                 5,802,631    9, 1998   Friedman
        3,317,925 A     5, 1967 Vance                                 5,842,243   12, 1998   Horvath et al.
        3,361,150 A     1, 1968 Horner                                5,985,156   11, 1999   Henkin et al.
Case 2:19-cv-00796-BSJ Document 77-2 Filed 11/16/20 PageID.1357 Page 4 of 25


                                                                          US 9,708,822 B2
                                                                                         Page 3

 (56)                    References Cited                                                     DE               1986O 568        12/1998
                                                                                              DE       10 2010   O19   510      11/2011
                    U.S. PATENT DOCUMENTS                                                     EP             O   352   487       1, 1990
                                                                                              EP             O   468   876       1, 1992
        6,017,400 A       1/2000 Clark et al.                                                 EP             O   483   470       5, 1992
        6,149,819   A    1 1/2000    Martin et al.                                            EP               1 42O 130         5, 2004
        6,224,826   B1     5/2001    Katakura et al.                                          EP               16885 62          8, 2006
        6,228,272   B1    5/2001     Gola                                                     ES               200 1429          5, 1998
        6,231,268   B1     5/2001    Hausenbauer                                              FR               2544 005         10, 1984
        6,280,639   B1    8/2001     Ortiz                                                    FR               2 668 527         4f1992
        6,284,144   B1    9/2001     Itzhak                                                   FR               2685 374          6, 1993
        6,303,038   B1   10/2001     Sanders et al.                                           FR               2 740 493         4f1997
        6,317.901   B1   11/2001     Corpuel                                                  FR               2 785 898         5, 2000
        6,358.409 B1      3/2002 Jacoby, Jr. et al.                                           GB                 1494.005       12, 1977
        6,409,926 B1      6/2002 Martin                                                       GB                2045606         11, 1980
        6,419,840 B1,     7/2002 Meincke                                                      GB               2 243 151        10, 1991
        6,444,176 B1      9/2002 Yoshinaga et al.                                             JP               59-O12287         1, 1984
        6,539,573   B1    4/2003     Caccavella                                               JP               59-222294        12, 1984
        6,620,315   B2    9/2003     Martin                                                   JP                4-115008         4f1992
        6,896,799   B2    5/2005     Ohanian                                                  JP                5-220466         8, 1993
        7,163,619   B2     1/2007    Wang                                                     JP                O4O73612         8, 1993
        7,189,314   B1    3/2007     Pace et al.                                              JP                5-261.395       10, 1993
        7,252,843   B2    8/2007     Moore et al.                                             JP                 7-310311       11, 1995
        7,820,055   B2   10/2010     Fischmann Torres                                         JP                 3026643         1, 1996
        7,832,959   B1   1 1/2010    Groen et al.                                             JP               10-169226         6, 1998
        7,862,712   B2     1/2011    Tak                                                      JP               2001-3586         1, 2001
        8,153,010   B2    4/2012     Duarte et al.                                            JP               2001-9452         1, 2001
        8.388,837   B2    3/2013     Tormaschy et al.                                         JP            2002-90339           3, 2002
        8,454,838   B2    6/2013     Fischmann T.                                             JP           2002-282860          10, 2002
        8,465,651   B2    6/2013     Fischmann T.                                             JP           2003-190989           T 2003
        8,518,269   B2    8/2013     Fischmann T.                                             JP           2003-200173           T 2003
        8,524,088   B2    9/2013     Arbogast et al.                                          JP                2004-958         1, 2004
  2002/0117430 A1         8, 2002 Navarro et al.                                              JP           2005-288392          10/2005
  2003/0046933 A1         3, 2003 MOSS et al.                                                 JP            2006-68624           3, 2006
  2003/009 1467 A1        5/2003 Kmec et al.                                                  JP           2007-5OOO73           1, 2007
  2003/0094421 A1         5/2003 Gargas                                                       JP               2011-5463         1, 2011
  2003/0228195      A1   12/2003     Mizutani                                                 KR            XX-XXXXXXX           9, 1999
  2004/OO25269      A1    2, 2004    Pichon                                                   TW                432013           8, 1987
  2004/0129644      A1     7, 2004   Unhoch                                                   TW                482.186         12/1990
  2004/0211450      A1   10, 2004    Stoltz                                                   UY                 30184           5/2007
  2004/0217326      A1   11/2004     Souter et al.                                            WO           WO 8101585            6, 1981
  2004/02268.96     A1   11/2004     Lovestead et al.                                         WO           WO9848.132           10, 1998
  2005/0009192 A1         1/2005 Page                                                         WO         WO O3,O10388            2, 2003
  2005, OO16906     A1    1/2005     Gettman                                                  WO      WO   2006/069418           T 2006
  2005/0063782      A1    3f2005     Stoecker et al.                                          WO      WO   2007 O29.277          3, 2007
  2005/009 1934     A1    5, 2005    Kantor                                                   WO      WO   2007/0595.62          5/2007
  2005, 0145552     A1    7, 2005    Sheets                                                   WO      WO   2009/1142O6           9, 2009
  2005, 0194322     A1    9, 2005    Palmer                                                   WO      WO   2010/074770           T 2010
  2005/0207939      A1    9, 2005    Roussi et al.
  2006/0054568      A1    3f2006     Jones et al.
  2006/0169322      A1    8/2006     Torkelson                                                                   OTHER PUBLICATIONS
  38885             A.   558.        R. . . . . . . . . . . . . . . . . . . . . . CO2F 1,76   Ballentine, "Ambient Water Quality Criteria for Bacteria—1986”.
                                                                             210,746          Jan. 1986, United States EPA, EPA440/5-84-002, p. 16.
  2007/00595.62 A1        3/2007 Hattori et al.                                               Chilean Examiner's report from Application No. 3900-08 issued
  2007. O181498 A1        8, 2007 Kaas                                                        Aug. 31, 2009.
  2007. O18151.0 A1       8, 2007 Harvey et al.                                               Communication from EPO for corresponding application No.
  2008/O116142 A1         5/2008 Fischmann Torres                                             O98354O20 dated Jan. 30, 2013.
  2008/029.5615 A1       12, 2008 Sihalla                                                     Eurasian Office Action for corresponding application No.
  388-36 A. 358 ;   al.                                                                       201001477/31 and response to Office Action dated Apr. 2, 2013 with
                  .                                                                           English Translation.
  SES A. 12: Most al.                                                                         European Search Report from European Application No. 0707 5995
  2011/006 1194 A1        3f2011     Fischmann Torres                                         mailed Mar 9, 2010.
  2011 OO62O67 A1         3/2011     Fischmann Torres                                         International Search Report and Written Opinion for International
  2011 0132815 A1         6/2011     Angellili et al.                                         Application No. PCT/US2011/051129 mailed Feb. 8, 2012.
  2011 0137465 A1         6/2011     Angelilli et al.                                         International Search Report and Written Opinion for International
  2011/0253638 A1        10/2011 Easland et al.                                               International Search Report and Written Opinion for International
  2014/O190897 A1         7, 2014 Wilson                                                      Application No. PCT/US2011/051244 mailed Jan. 25, 2012.
                                                                                              International Search Report and Written Opinion for PCT/EP2012/
                                                                                              076170 mailed Aug. 5, 2013.
              FOREIGN PATENT DOCUMENTS                                                        International Search Report mailed May 6, 2009, in co-pending
 DE              2141 460               2, 1973                                               related PCT Application No. PCT/US2009/036809.
 DE              38 44 374              7, 1990                                               Japanese Office Action for corresponding application No. 2007
 DE               19515428             11, 1996                                               299975 dated May 31, 2011—translation provided.
 DE             297 16994               1, 1998                                               Norwegian Search Report from Norwegian Application No.
 DE             19814 705              10, 1998                                               20075880 dated Feb. 4, 2010.
Case 2:19-cv-00796-BSJ Document 77-2 Filed 11/16/20 PageID.1358 Page 5 of 25


                                                        US 9,708,822 B2
                                                                 Page 4

 (56)                   References Cited
                   OTHER PUBLICATIONS

 Pakistan Examination Report, 2010.
 Panama Search Report from Panama Application No. 87176-01
 dated Mar. 17, 2010.
 Panama Search Report from Panama Application No. 88.509-01
 dated Oct. 7, 2010.
 Peruvian Technical Report for corresponding application No.
 000244-2007 dated Sep. 2, 2010—translation provided.
 Response filed for EP 09835402.0 dated Aug. 14, 2013. (9 pages).
 Response filed for EP 09835402.0 dated Jul. 23, 2013. (11 pages).
 Second Singapore Office Action for corresponding application No.
 2007 17963-3 dated Dec. 23, 2010.
 Singapore Office Action for corresponding application No.
 2007 17963-3 dated Dec. 23, 2010.
World Health Organization: Guidelines for safe recreational waters.
vol. 2. Swimming pools and similar recreational water environ
ments. Switzerland. Jun. 27, 2006 ISBN 92-4-154680-8 Chapter 4.
World Health Organization: Guidelines for safe recreational waters.
vol. 2. Swimming pools and similar recreational water environ
ments. Switzerland. Jun. 27, 2006 ISBN 92-4-154680-8 Chapter 5.
Office Action for co-pending U.S. Appl. No. 14/823,052, mailed
Apr. 17, 2017.
 * cited by examiner
Case 2:19-cv-00796-BSJ Document 77-2 Filed 11/16/20 PageID.1359 Page 6 of 25


 U.S. Patent         Jul.18, 2017   Sheet 1 of 10        US 9,708,822 B2
Case 2:19-cv-00796-BSJ Document 77-2 Filed 11/16/20 PageID.1360 Page 7 of 25


 U.S. Patent         Jul.18, 2017   Sheet 2 of 10        US 9,708,822 B2
Case 2:19-cv-00796-BSJ Document 77-2 Filed 11/16/20 PageID.1361 Page 8 of 25


 U.S. Patent         Jul.18, 2017   Sheet 3 of 10        US 9,708,822 B2




                               E.

                               E.




                          N    E.
                               I
                               7.
Case 2:19-cv-00796-BSJ Document 77-2 Filed 11/16/20 PageID.1362 Page 9 of 25


 U.S. Patent         Jul.18, 2017          Sheet 4 of 10   US 9,708,822 B2




                      <CET)




                              W?EMIT ÐIH
Case 2:19-cv-00796-BSJ Document 77-2 Filed 11/16/20 PageID.1363 Page 10 of 25


 U.S. Patent         Jul.18, 2017    Sheet S of 10        US 9,708,822 B2
Case 2:19-cv-00796-BSJ Document 77-2 Filed 11/16/20 PageID.1364 Page 11 of 25


 U.S. Patent             Jul.18, 2017   Sheet 6 of 10     US 9,708,822 B2




              9ETHODIH
Case 2:19-cv-00796-BSJ Document 77-2 Filed 11/16/20 PageID.1365 Page 12 of 25


 U.S. Patent         Jul.18, 2017    Sheet 7 of 10                  US 9,708,822 B2




                                            i.




                                                 rway.
                                                         "w
                                                              gas
Case 2:19-cv-00796-BSJ Document 77-2 Filed 11/16/20 PageID.1366 Page 13 of 25


 U.S. Patent         Jul.18, 2017    Sheet 8 of 10        US 9,708,822 B2
Case 2:19-cv-00796-BSJ Document 77-2 Filed 11/16/20 PageID.1367 Page 14 of 25


 U.S. Patent                Jul.18, 2017   Sheet 9 of 10   US 9,708,822 B2




                6ETH[10IH
Case 2:19-cv-00796-BSJ Document 77-2 Filed 11/16/20 PageID.1368 Page 15 of 25


 U.S. Patent         Jul.18, 2017    Sheet 10 of 10       US 9,708,822 B2
Case 2:19-cv-00796-BSJ Document 77-2 Filed 11/16/20 PageID.1369 Page 16 of 25


                                                     US 9,708,822 B2
                               1.                                                                    2
       PROCESS TO MANTAIN LARGE CLEAN                                  higher production of aquatic plants and animals. Said
        RECREATIONAL BODIES OF WATER                                   organic matter increase generates in its turn an increase of
                                                                       the organic content of sediments. Eutrophication can gen
   This application is a Continuation of U.S. Ser. No. 13/076,         erate serious problems in superficial water bodies.
 151, filed 30 Mar. 2011, which is a Continuation of U.S. Ser.            Photosynthesis implies the creation of organic matter
 No. 12/884,872, filed 17 Jun. 2010, which is a Continuation           from inorganic materials and therefore the production of
 of U.S. Ser. No. 1 1/819,017, filed 25 Jun. 2007, which               large amounts of organic Substances where there were only
 claims benefit of Serial No. 3225-2006, filed 21 Nov. 2006            little amounts before. When algae/plants die, their compo
 in Chile and which applications are incorporated herein by            nents are transformed in organic nutrients that exert an
 reference. To the extent appropriate, a claim of priority is     10   oxygen demand.
 made to each of the above disclosed applications.                        During photosynthetic action, CO is readily consumed,
                                                                       thus producing a rise in pH, which can attain a value over 10.
               FIELD OF THE INVENTION                                  During the night, the inverse reaction occurs, consuming
                                                                       oxygen and generating CO, with which pH tends to drop.
    This invention discloses a process to obtain (i.e., to        15   Photosynthetic activity has a significant effect on the pH
 implement and maintain) large water bodies or Volumes for             level of the water body, because it affects the reversible
 recreational use, such as lakes or ponds with excellent color,        reaction.
 high transparency and cleanness characteristics similar to
 Swimming pools or tropical seas at low cost, in particular for
 water bodies larger than 15,000 m. The invention also                    Finally, the masses of algae deposited in the shore die and
 comprises a device to extract a particulate material decanted         rotten, thus producing anaerobic conditions, which present
 from the water by using the aforementioned process. Fur               health dangers (e.g. formation of Clostridium botulinum, a
 thermore, the present invention discloses a structure to              strictly anaerobic pathogen microorganism). On the other
 contain large water bodies or Volumes, which is specially             hand, aquatic plant ramifications retain organic Solids that
 designed to carry out said process. The decantation process      25   decompose, which exerts a concentrated oxygen demand.
 together with the device to extract a decanted material from             Generally, nitrogen N and phosphorus P are the limiting
 the water, plus the arrangement of the large Volume structure         factors. In microorganism growth, P is consumed as phos
 with its functional characteristics of water Surface displace         phate, while the major part of bacteria assimilate Nunder the
 ment, allow replacing traditional filtration as used in con           form of NH and only some of them assimilate Nas NO.
 ventional Swimming pools that would be very onerous and          30   Inversely, algae assimilate Nas NOT and very few use NH.
 inefficient in systems having large bodies or Volumes.                There are more bacteria able to use NOT as oxygen source
                                                                       than as N source. According to the approximate stoichiom
          BACKGROUND OF THE INVENTION                                  etry of photosynthesis in algae, N.P ratio is in the order of
                                                                       7:1. According to the Liebig minimum law, an N:P ratio
    When a nutrient enters into water, aerobic organisms          35   much higher than 7 in a water body indicates that P is the
 consume dissolved oxygen as a result of the induced meta              limiting nutrient; on the other hand, an N:Pratio value much
 bolic activity. Thus, the nutrient exerts a demand on dis             lower than 7 implies an N limitation. Some authors Suggest
 Solved oxygen availability, which is called biological oxy            that P and N concentrations higher than 0.015 and 0.3 mg/l,
 gen demand (BOD). If the amount of organic material in the            respectively, are enough to generate an excessive growth of
 medium is very high, it can lead to a decrease in dissolved      40   algae in lake waters.
 oxygen concentration. At low oxygen levels, aquatic envi                 The main sources of organic N are proteins, amino acids
 ronment promote the growth of anaerobic species.                      and urea; on the other side, inorganic N is in the form of
    Anaerobic metabolism is much slower than aerobic pro               NH, NOT, NO. Ammonia is a characteristic product of
 cesses (typically more than one order of magnitude) have              organic matter decomposition, and it can be microbiologi
 lower efficiency, and generates various intermediate organic     45   cally oxidized to nitrites and nitrates by the action of
 compounds (e.g. organic acids, alcohols, methane). As a               nitrifying bacteria. These processes occur naturally in water
 result of the lower rate of dissolved organic matter con              and constitute a major contribution to the biological oxygen
 Sumption, this will accumulate in the aquatic environment.            demand.
    If dissolved oxygen is consumed faster than it can be                When artificial water bodies are formed, such as lakes or
 replenished, water starts to deoxygenate. No strictly aerobic    50   ponds, water quality deteriorates progressively. Depending
 organism, from microorganisms to fish, will Survive in said           on the nutrient contribution, it can be reached any state from
 water. Thus, organic contaminants will accumulate and                 equilibrium in which algae, aquatic plants, bacteria, insects
 further establish anaerobic conditions, which generate mal            and fish Survive in stable condition to eutrophication pro
 odorous Substances (e.g. Sulfides and Volatile amines) and            cesses in which the excessive contribution of nutrients
 partially oxidized organic compounds.                            55   produces a high proliferation of algae and aquatic plants.
   In addition to bad Smell, anaerobic conditions can raise            When these die, they are decomposed by bacteria in aerobic
 human health issues, because many anaerobic bacteria are              processes that consume the oxygen. When oxygen
 pathogenic (for instance, tetanus, and botulism). When the            decreases, many organic remainders remain deposited in the
 water contains dissolved Sulfates, reducing anaerobic bac             bottom, thus increasing sediments and Suffering processes
 teria produce HS (corrosive and poisonous).                      60   that increase turbidity, bad smells are produced and the
    The increase of the amount of nutrients required for life          physicochemical and sanitary quality of the water is
 in a water body is called eutrophication. Eutrophication is           impaired, which reduces the possibilities of recreational use.
 defined as the process of nutrient enrichment in a water                 To mitigate these effects different techniques are used,
 body. It is a natural phenomenon in the ageing process of             Such as aeration systems to increase oxygen levels, algae
 ponds and lakes (eutrophic lakes). On the contrary, a young      65   cides and herbicides to control the excessive proliferation of
 water body, poor in nutrients required for life, is called            algae and aquatic plants, the use of biological filters to
 oligotrophic. The nutrient increase in the pond promotes a            decrease nutrient contribution, fish and Zooplancton to
Case 2:19-cv-00796-BSJ Document 77-2 Filed 11/16/20 PageID.1370 Page 17 of 25


                                                      US 9,708,822 B2
                               3                                                                      4
 reduce algae, nutrient capture by means of chemicals, inocu              Therefore, there are no large artificial ponds or dams with
 lation of bacteria to digest organic matter, colorants to              the aesthetic and sanitary characteristics of Swimming pools
 improve the aesthetic appearance, mechanic removal of                  or tropical seas that have clarity levels higher than 25 and
 algae and aquatic plants, the use of dredges to decrease the           even 40 meters.
 amount of sediment, clarifying agents to decrease turbidity,              The technical problem solved with the present invention
 etc.                                                                   is the achievement of these characteristics in large water
    The characteristics and quality of the water of these ponds         bodies at low cost.
 are very different to those of swimming pools. In the first                                STATE OF THE ART
 case, an ecological equilibrium between different species         10
 must be attained, while in the second case the objective is the           Invention patents protecting treatment processes for large
 removal of organisms and impurities. Therefore, very dif               Volumes of water Such as ponds and dams were found at
 ferent turbidity, color and physicochemical characteristics            world level. In what follows, an analysis of the most relevant
 standards are accepted.                                                documents and their relation with the technology to be
    To keep Swimming pool water transparent and apt for            15   protected is performed.
 bathing, filtration systems are used, mainly sand, diatoma                Invention patent applications JP4115008 and JP7310311
 ceous earth and cartridge filtration systems. The entire water         protect artificial ponds connected to the sea that have as
 must be filtered every 4 to 12 hours, depending on the type            objective the purification of sea water. The system allows the
 of Swimming pool.                                                      entrance of water to the pond, where it follows a path
    In addition, organic matter oxidants, disinfectants, algae          specially designed to remove contaminants or it is conducted
 cides and eventually pH regulators and clarifiers must be              to a purification facility to be subsequently returned to the
 used to keep aesthetic and sanitary conditions. Depending              sea. Clearly, the Japanese invention has no relation with the
 on each country's regulation, Swimming pools are required              type of pond that is desired to protect in this application.
 to keep minimal disinfectant residual concentrations or                   The invention patent application FR2740493 protects a
 permanent redox potential (ORP) levels between 650 mV             25   pool or artificial lake constructed with a flexible bottom
 and 750 mV.                                                            comprising a textile net and concrete. The invention includes
   The application of the Swimming pool technology to large             a draining system and injectors around the border that allow
 water bodies to obtain optimal water quality is not possible           the diffusion of a liquid to the draining system. The analyzed
 due to the high cost of the installations and the involved             invention does not have relation with the artificial pond or
 operative costs.                                                  30   the process that is to be protected.
   To illustrate this situation, we can recall that if the water           The invention patent application JP59222294 protects a
 body to be filtered is the one described below in the                  purification process for river and lake water to remove N. P.
 application example of 250,000 m, complying with the                   BOD (biological oxygen demand), etc. that implies pumping
 minimal regulations of Chilean Swimming Pools (T-2 en                  the water through a bed filled with certain mineral. The
                                                                   35   Japanese invention allows cleaning pond water, but based on
 NCh 209, example country for the application), 2.983 liters            water pumping through a packed bed, which is equivalent to
 per second are required to be filtered, which corresponds to           filtering the liquid. Therefore, the Japanese invention does
 the water volume treated by a potable water plant for a city.          not have relation with the technology that is to be protected.
 An Olympic swimming pool has 2.500 m (50x25x2 m).                         The invention patent application CN1256250 protects a
 which corresponds to 1% of the considered volume in the           40   water purification process that includes microflocculation
 application example of this patent application.                        with an inorganic flocculant with high molecular weight and
    The same is true when Swimming pools chemicals are to               direct deep bed filtration. The analyzed process corresponds
 be applied to these volumes. The water volume of the                   to an assisted flocculation with faster and more efficient
 application example of this invention corresponds to 4,000             results, but in no case it affects the novelty or the inventive
 10-meters-long Swimming pools.                                    45   level of the process of the present invention.
    The control of disinfectants in Swimming pools and spas             From the analysis of the former documents, it is possible to
 by means of the measurement of the (ORP) has been used                 conclude that there are no processes or artificial ponds
 for many years with good results. ROP measures the oxi                 similar to those to be protected, which allow obtaining water
 dizing power of the disinfectant or, in other words, its real          bodies larger than 15,000 m for recreational use, with color,
 concentration-independent chemical activity. Direct mea           50   transparency and cleanness characteristics similar to Swim
 Surement of disinfectant concentration can lead to error,              ming pools or tropical seas at low cost, because in the
 because the activity can be decreased depending on pH and              process of the present invention the traditional filtration step
 the presence of contaminants, even at high concentrations.             has been substituted by a suspended-solid flocculation step
 In fact, studies have demonstrated that bacterial life in water
                                                                        and Subsequent cleaning with a Suction device, designed for
                                                                   55   said function, together with the generation of a displacement
 is more dependent on ROP than on oxidant concentration. To             of Surface water that contains impurities and Surface oils by
 remove undesired microorganisms in Swimming pools, nor                 means of injecting inlet water and evacuating said water
 mally a ROP value between 650 mV and 750 mV is                         through skimmers (Surface slots and dumps) comprised in
 permanently maintained (public Swimming pool regulations               the structure, and disinfection has been achieved by the
 in developed countries require more than 700 mV perma             60   application of controlled oxidation pulses.
 nently) at a normal pH between 7.2 and 7.6. This is not                   The present invention is related to a process to obtain
 possible with large water bodies due to the high implied               large water bodies or Volumes (wherein the term obtaining
 COStS.                                                                 is meant to be understood as implementation and mainte
   The previously exposed facts make maintaining large                  nance), wherein a structure is provided (having elements
 water bodies (over 15,000 m) using filtration and disinfec        65   required for water treatment and features that produce the
 tion technologies similar to those of Swimming pools for               desired results) to contain the water, and separation and
 recreational use largely unviable.                                     flocculation (maintenance) processes of particles that make
Case 2:19-cv-00796-BSJ Document 77-2 Filed 11/16/20 PageID.1371 Page 18 of 25


                                                      US 9,708,822 B2
                                5                                                                      6
 water cloudy and impure are performed, in Such a way that              tensors, whereas from the center a PVC suction pipe (8)
 flocculated material is suctioned by a Suction device once             emerges having a resin fiber collar attached at its base, said
 flocculation has taken place, and oily materials are removed           resin fiber collar being formed with fiberglass reinforce
 through skimmers (surface slots or dumps) of the structure             ments (4) for the fastening and sealing of Suction tubes,
 of the present invention, said structure having pipes that feed        handles (5) for pulling, handling and lifting the device, the
 fresh water to fulfill the desired objective.                          resin cover (6) and the lateral membrane flap (7). FIG. 4b
                                                                        shows a left side view of the device indicating the moving
             DESCRIPTION OF THE FIGURES                                 direction (2) and the device cover (6). FIG. 4c shows a rear
                                                                        view of the device indicating the device cover (6).
               Brief Description of the Figures                    10      FIG. 5a shows a top view of the device structure indi
                                                                        cating the moving direction (2) and FIG. 5b shows a top
   FIG. 1 shows a side view of the suction device.                      view of the device indicating the moving direction (2).
   FIG. 2 shows a top view of the structure of the suction                 FIG. 6 shows the cleaning system with the suction device
 device.                                                                placed in the water body (41), wherein there is a pipe to
    FIG. 3a shows a front view of the structure of the suction     15   draining chamber (28), plastic buoys (29) for floating a hose
 device.                                                                (36), platform (30) for the steersman and the deck operator
    FIG. 3b shows a front view of the structure of the suction          of the boat (31) for pulling with an incorporated four-stroke
 device.                                                                engine and protected propeller, a pulling tubular labeled
   FIG. 4a shows a right side view of the suction device.               galvanized-steel connecting rod (32) astern, a Suction device
   FIG. 4b shows a left side view of the suction device.                (33), a connection hose (34) from the boat (31) to the device
   FIG. 4c shows a rear view of the suction device.                     (33), a connection piece (35) of the connection hose (34)
   FIG. 5a shows a top view of the structure of the suction             with the suction hose (36), and a suction hose (36) that
 device.                                                                connects the movable electric suction pump (37) at the
   FIG. 5b shows a top view of the suction device.                      lake's shore with the boat (31).
   FIG. 6 shows a schematic view of the cleaning system            25      FIG. 7 shows a longitudinal section of the suction device
 with the suction device.                                               in which the partial configuration of the structural frame
   FIG. 7 shows a detailed schematic view of the suction                (10), the pulling rod (32) that connects the device (33) (not
 system with the suction device.                                        shown in this figure) to the pulling boat, the set of symmetric
   FIG. 8 shows a schematic view of the suction device.                 suction pieces (38) that connect the suction pipes (27) of the
   FIG. 9 shows a schematic view of the structure of the           30   cart with the hose (34) connecting the device to the boat is
 Suction device;                                                        described. In this figure also appear the projections of
   FIG. 10 shows a top view of the structure of the water               wheels (12) and rollers (11).
 body of the present invention.                                            FIG. 8 shows a lateral view of the pulling boat (31), the
                                                                        suction device (33) placed in the bottom of the water body
      DETAILED DESCRIPTION OF THE FIGURES                          35   (41) of the lake, the placement of the roofed platform (30)
                                                                        for the boat operator, the connecting rods (32) between the
    FIG. 1 shows the following components: moving direc                 device (33) and the boat (31), the symmetrical suction
 tion (2) of the suction device, PVC pipe for suction con               elements (38), and the connecting hose (34) with coupling
 nection (8), bottom opening (14) in PVC pipe (27) for                  pipe in the boat (35).
 bottom suction, sanitary T pipe (9), steel frame (10), auto       40      In FIG. 9, a rear view of the system is shown, indicating
 lubricated plastic wheels (12), supporting plate (19a) for the         the connection hose (34), the pulling rods (32), the set of
 axles of the wheels and rollers (19b), plastic-based brushes           coupling pieces (38) for symmetrical suction from all four
 with synthetic bristles made of polyethylene or the like (20),         device inlets toward the connecting hose (34), the hose (36)
 steel platen with perforations or slots (21) to fasten the             with floats (29) that connects the boat connector (35) with
 brushes (20) in a continuous line.                                45   the suction pump on land (37), and the pipe that leads to the
    FIG. 2 shows the moving direction (2); the frame (10) to            drainage (28).
 which supporting plates (19a) are affixed to support wheels               In FIG. 10, the following elements of the structure can be
 and rollers axles (19b) for high density polyurethane rollers          observed: recycle pipe (39) onto which injectors are
 (11) that are intercalated with wheels (12), which are lined           arranged; injectors (40) arranged along all the perimeter of
 up and also Supported by Supporting plates (19a); a brush         50   the water body; water body (41) contained by the structure;
 line (16) fastened to the perforated platen (21) provided with         skimmers (42) for removal of floating contaminants such as
 the structure; and the suction line (27) can be observed in the        water with oils; water inlet line and chamber (43) where
 central Zone of the device, formed by a PVC tube with five             water is extracted to feed the lagoon; Zone of restricted
 rectangular bottom openings on wall (14), closed in both               natural circulation (44); fresh water feeding point (45) to the
 ends with a cap made of the same material (17).                   55   lagoon.
   In FIGS. 3a and 3b the device structure is shown, wherein
 a Supporting plate (1) can be observed for the pulling tensors                   DESCRIPTION OF THE INVENTION
 welded to the frame (10), a resin cover reinforced with
 fiberglass over a galvanized iron network (6), a lateral                  This invention comprises a process to obtain (i.e., to
 plastic membrane flap (7), rollers (11), wheels (12) and          60   implement and maintain) large water bodies or Volumes for
 sanitary PVC pipes (8) having sanitary T pipes (9) at their            recreational use with excellent color, high transparency and
 bottom section, and a PVC suction pipe or line (27) attached           cleanness characteristics similar to Swimming pools or tropi
 to the open endings of said T pipes, said Suction pipe or line         cal seas at low cost, in particular for water bodies larger than
 (27) having openings wherein the opening area will be                  15,000 m, such as artificial ponds or dams for recreational
 proportional to the installed Suction capacity.                   65   use. The present invention also discloses a structure to
    FIG. 4a shows a lateral right view of the device with the           contain large water Volumes. The invention also comprises
 moving direction (2), a Supporting plate (1) for the pulling           a Suction cart or Suction device to extract a particulate
Case 2:19-cv-00796-BSJ Document 77-2 Filed 11/16/20 PageID.1372 Page 19 of 25


                                                      US 9,708,822 B2
                              7                                                                         8
 material decanted from the water. The process of the present            a traditional filtration process and the Suction device and
 invention comprises in a first step providing a structure to            skimmers would be inefficient in case of receiving high
 contain large water Volumes Such as artificial lakes or ponds,          levels of Suspended particles, including both organic and
 with elements that allow water treatment and features                   inorganic contaminants.
 required to obtain the desired aesthetic and sanitary results              If in step (c) the pH is higher than 7.8, it is necessary to
 of having "color, transparency and cleanness similar to                 add bromine salts such as Sodium bromide, always keeping
 Swimming pools or tropical seas at low cost”.                           minimal bromide concentrations of 0.6 ppm. It is worth
    The process has a great advantage over the previous art in           mentioning that in the case of sea water, in spite of having
 that the desired characteristics are achieved without needing           pH values higher that 7.8, it naturally contains high bromide
 a filtration system or adding large amounts of chemicals,          10
                                                                         levels, and therefore it is not necessary to add this element
 which opens the possibility to implement and maintain large             if the artificial pond or lake is filled with sea water.
 crystalline water bodies with no size limit.                               In step (d), to maintain a minimal redox potential of 600
    The process of the invention comprises the following
 Steps or Stages:                                                        mV in the water for a minimal period of 4 hours in maximal
   a.—providing a structure with skimmers able to contain a         15   cycles of 48 hours, preferably 24 hours, oxidant agents are
 large water body larger than 15,000 m.                                  added Such as: oZone, Sodium or potassium persulfate,
    b.—feeding the structure of step (a) with inlet water                chlorine derivatives, hydrogen peroxide, bromine deriva
 having iron and manganese levels lower than 1.5 ppm and                 tives or by electrochlorination. The amount of applied
 turbidity lower than 5 NTU.                                             oxidant is controlled by permanent measurement of ROP
    c.—measuring water pH, ideally it should be within a                 during the application in Such a way that it fulfills the
 range lower than 7.8;                                                   minimal established requirements, i.e. oxidant is added up to
    d.—adding an oxidizing agent to the water contained in               achieve a minimal of 600 mV during a period of 4 hours.
 the structure of step (a), with which a 600 mV minimal ROP                 The type of oxidant depends on the cost, among other
 is controlled in water for a minimal period of 4 hours and in           factors. Hypochlorite produced by electrochlorination and
 maximal cycles of 48 hours;                                        25   oZone are economical because they are produced in situ, but
    e.—adding a flocculating agent in concentrations within              require high equipment investments.
 0.02 and 1 ppm with maximal frequencies of 6 days and                      The applied amount depends on many factors that vary
 cleaning the bottom of the structure of step (a) with a Suction         daily, Such as, for instance: temperature, Solar radiation,
 device to remove precipitated impurities from the bottom of             environmental contamination, rain, Storms, levels of use,
 said structure, together with the additional flocculants and;      30   etc. In short, the necessary oxidant amount is determined by
                                                                         ROP measurement.
    f—generating a displacement of Surface water containing
 impurities and surface oils by means of the injection of inlet             Notwithstanding the foregoing and without limiting the
 water according to step (b), which generates said displace              invention, it can be stated that the usually used concentra
 ment in Such a way to remove said Surface water by means                tions and the oxidant application ranges are those indicated
                                                                         in Table 1:
 of a system for impurities and Surface oils removal arranged       35
 in the structure of step (a).                                                                              TABLE 1.
    It is worth mentioning that cleaning is performed in Such
 a way that every sector of the structure is cleaned in time                                           Oxidant Application
 intervals no greater than 7 days, in Such a way as to replace
 the traditional filtering performed in conventional size struc     40
                                                                         OXIDANT
                                                                                                      USUAL
                                                                                                      CONCENTRATION * MIN-MAX RANGE
 tures.
    In the disclosed structure or lake in step (a) it should be          Ozone                        0.05 ppm                    0.01-0.58 ppm
 maintained a minimal total water renewal rate of 150 days,              Hydrogen peroxide            0.04 ppm                    0.01-0.46 ppm
 preferably 60 days, to avoid the accumulation of oxidation              Sodium hypochlorite          0.16 ppm                    0.04-1.50 ppm
 products (ageing).                                                 45
                                                                         PerSulfate                   0.28 ppm                    0.07-3.30 ppm
                                                                         Bromines                     0.22 ppm                    0.05-1.80 ppm
    Each step of the process to implement and maintain large
 water bodies is separately detailed below, in the understand            *Total amount added to reach and maintain the minimal 600 mVROP for 4 hours, divided
                                                                         by the total volume of the water body,
 ing that every obvious change will be encompassed within
 the scope of the present invention.                                        Step (e) includes adding a flocculating agent and cleaning
    In step (a), a structure or pond is provided to contain a       50   the bottom of the structure of step (a) with a suction device
 large water body larger that 15,000 m, with elements that               in order to remove precipitated impurities from the bottom
 allow water treatment and features required to obtain the               of the lake, together with the flocculant agents.
 desired aesthetic and sanitary results of having “color,                   Cleaning is performed in Such a way that every sector of
 transparency and cleanness similar to Swimming pools or                 the lake is cleaned in time intervals no greater than 7 days,
 tropical seas at low cost”. The features of the structure          55   preferably every 4 days. With this step, together with the use
 provided to carry out steps (b) to (f) of the invention will be         of skimmers, traditional filtering processes used in Swim
 noted by the reader when the structure specially designed for           ming pools are replaced.
 this invention is specifically described.                                  Among flocculants that can be added in this step (e), a
    In step (b), and only in the case where it should be                 cationic polymer is preferred, e.g. HICAT-1TM, which is a
 required, a water pre-filtering and treatment can be carried       60   biodegradable cationic polyelectrolyte with 25% solids,
 out on the water that is incorporated into the lake, in the case        produced by Buckman Laboratories in the United States (it
 wherein the water contains incrusting micro-mollusks or                 is accepted by the National Health Service of Chile and
 turbidity levels over 5 NTU. Nevertheless, water inlet                  recommended to be used in Swimming pools at concentra
 should not include micro-mollusks and metals such as iron               tions 100 times higher) in concentrations between 0.02 and
 or magnesium in order to maintain the aforementioned               65   1 ppm with maximal frequencies of 6 days, preferably 0.05
 ranges. In other words, low turbidity water is preferable               ppm every 24 hours; or addition of Crystal ClearTM, which
 because the process of the present invention does not have              is a biodegradable cationic polyelectrolyte produced by AP
Case 2:19-cv-00796-BSJ Document 77-2 Filed 11/16/20 PageID.1373 Page 20 of 25


                                                       US 9,708,822 B2
                                 9                                                                    10
 Aquarium Products in the United States (it is used in                    pipes contribute also the fresh water necessary to refresh
 aquariums in concentrations 100 times higher) in concen                  water at the described rates, since otherwise oxidation
 trations between 0.04 and 2 ppm with maximal frequencies                 Sub-products accumulate, which render chemical treatments
 of 4 days, preferably 0.16 ppm every 24 hours.                           inefficient and deter water quality, not fulfilling the “color,
    Additionally, this step can include adding algaecides such            transparency and cleanness characteristics similar to Swim
 as quaternary ammoniums (e.g. polyduats) and/or copper                   ming pools or tropical seas at low cost.
 compounds (e.g. CuSO4.5H2O or copper chelates), keeping                     The structure has a pipe network with injectors that allow
 copper levels between 1 ppb and 1.5 ppm, depending on                    an efficient application of the products and water homog
 temperature and sunlight: 0.3 to 1.5 ppm of copper for                   enization. In Swimming pools this is irrelevant, but in large
 temperature ranges between 10° C. and 30° C.                        10
                                                                          Volume water bodies the existence of isolated Stagnant Zones
    It is important to keep in mind that the objective of the             creates contamination centers that make disinfection treat
 Suction device is not only the cleaning of the bottom in the             ments inefficient, thus deterring water quality and not full
 described process, as is the case of vacuum devices of                   filling the fundamental objective of obtaining “color, trans
 traditional pools, but that said Suction device replaces com
 pletely the traditional filtering system of Swimming pools          15   parency and cleanness characteristics similar to Swimming
 together with the use of flocculants. Furthermore, the fact              pools or tropical seas at low cost.
 that the process contemplates the displacement and removal                  The plastic liner must have special non-porous character
 of superficial water with impurities toward the structure slots          istics. In Swimming pools this may be irrelevant, but in large
 complements the action of the Suction device.                            volume water bodies cleaning would be unfeasible with
    In other words, the suction device not only removes                   adherent linings and a dark layer would form that do not
 material naturally deposited on the bottom (leaves, branches,            allow obtaining the desired result, namely "color, transpar
 earth, etc.) but also all the Suspended particles that are               ency and cleanness characteristics similar to Swimming
 eliminated by filtration in the case of Swimming pools and               pools or tropical seas at low cost.
 that are converted into floccules (large particles) and are                 The bottoms and walls must be built with low-permeabil
 Suctioned by the device in this invention, thus decreasing          25   ity materials such as clay and bentonite, lined with a
 their removal costs in two orders of magnitude.                          non-porous material Such as polyvinyl chloride membrane,
    In step (f) it is necessary to control the levels of injection        etc. This is the economic way of constructing these large
 of fresh water to ensure the correct displacement and                    water bodies, since if known building techniques for Swim
 removal of superficial water with impurities and oils through            ming pools or ponds would be used, the objective of “low
 the skimmers of the structure provided in step (a) of the           30
                                                                          cost” would not be obtained.
 process of the invention.                                                   Water intake must be done in such a way as to avoid
    As hereinabove mentioned, to carry out the process to                 micro-mollusks, since besides blocking recycle pipes, said
 implement and maintain large bodies of water larger that                 micro-mollusks adhere to Surfaces generating a dark color
 15,000 m according to the present invention, it is necessary             that prevents obtaining the objective of "color, transparency
 to provide a structure like that shown as an example in FIG.        35
 10.                                                                      and cleanness characteristics similar to Swimming pools or
    The structure or pond according to the present invention              tropical seas at low cost”.
 includes bottoms and walls built with low permeability                     Water intake must avoid water with metals such as iron
 materials such as clay and bentonite, coated by a non-porous             and manganese, since this pond does not have traditional
 material. Such as a polyvinyl chloride membrane, lineal low         40   filtration and the flocculation treatment and suction device
 density polyethylene or high density polyethylene capable of             are inefficient at removing inorganic impurities, including
 being cleaned, with a depth of at least 0.5 meters, a system             metallic contaminants.
 for removing impurities and Superficial oils by means of                   The crystalline structures or ponds must have water
 skimmers, a feeding pipe system that allows water replace                intakes that allow using low cost water since, in contrast to
 ment by entrance of fresh water, a feed water intake system,        45   Swimming pools that recycle water through their filters, in
 which can be marine water, well water, spring water or water             this case the water from the skimmers and the Suction cart
 from other sources; in the case of marine water the intake               or device is disposed of.
 system can be through headers or wells positioned at a depth                The structure provided in step (a) for the process of the
 of more than 6 meters.                                                   invention has additionally:
   The relevance of the structure to solve the technical             50      1) light blue, white or light yellow bottom (liner) color,
 problem proposed in the process of the present invention is              for the water to take the color of tropical seas, i.e. “color,
 detailed as follows:                                                     transparency and cleanness characteristics similar to Swim
    The structure must have skimmers to remove surface oils               ming pools or tropical seas at low cost. This is obvious in
 and particles, since otherwise they accumulate and deter                 the case of Swimming pools, but large ponds use dark
 water quality, even after performing all the chemical treat         55   plastics due to their durability and lower cost; that is the
 ment steps, since these do not remove floating greases or                reason why there are no large water bodies with the
 solids. In this way, the final objective of obtaining “color,            described colors. For instance, if the plastic would be black
 transparency and cleanness characteristics similar to Swim               (usual in ponds), the desired color would not be obtained
 ming pools or tropical seas at low cost would not be                     even if the water had high quality and transparency.
 fulfilled without these skimmers. The process of movement           60      2) a depth over 0.5 meters, preferably between 2 and 5
 of superficial water toward the skimmers caused by fresh                 meters; Depth is important to achieve the desired color
 water entry together with the flocculant-Suction device sys              “similar to tropical seas”, since if it is too shallow the water
 tem replaces the traditional filtering system of Swimming                does not reach turquoise shades of color and resembles a
 pools.                                                                   light-colored water body. Moreover, due to the high water
    The structure must have fresh water feeding pipes that           65   transparency of these ponds, if depth is too low UV light
 allow causing the Surface water movement that eliminates                 penetration deters the liner rapidly, thus not obtaining the
 floating impurities and oils through the skimmers. These                 desired low cost.
Case 2:19-cv-00796-BSJ Document 77-2 Filed 11/16/20 PageID.1374 Page 21 of 25


                                                      US 9,708,822 B2
                               11                                                                      12
    3) a recycling system by means of pipes with injectors that          plastic auto-lubricated wheels, is Supportively joined, and a
 allow maintaining water homogeneity and avoiding stagnat                perforated or slotted steel platen is likewise attached to
 ing Zones. This system can be avoided in windy Zones.                   Support by means of bolts a continuous line of brushes
    4) the structure must be constructed in Such a way that it           having a plastic base and synthetic polyethylene bristles, or
 avoids dragging organic matter Such as leaves and soil by          5    the like, which help in the task of removing the material to
 effect of wind, watering, etc.                                          be suctioned. To the rear section, the abovementioned Sup
    5) Optionally, it can be made of cement with coatings                porting plates of the pulling tensors are joined.
 Such as painting, poliurethanes or fiberglass.                             The cleaning means comprise a Suction line formed by
    Therefore, the structure is fundamental for the process of           vertical PVC tubes, corresponding to Suction tubes emerging
 the invention, since in said structure it is also possible to      10   upwardly from the covering carcass, to which T-shaped PVC
 generate a step consisting of the displacement of Surface               tubes are attached at their bottom part, which are coupled in
 water containing impurities and oils by means of a current              turn to horizontal tubes that have suction openings in their
 generated by fresh water injection through the pipe systems             bottom part through which the removed material enters to be
 of said structure, thus removing said impurities and oils               Suctioned and taken out of the pond.
 through said skimmers.                                             15      It is important to keep in mind that the objective of the
    In the following, the suction device of the present inven            Suction device (suction cart) is not only the cleaning of the
 tion is described in detail:                                            bottom in the described process, as is the case of vacuum
    The suction device to carry out the cleaning of the                  devices of Swimming pools, but that said Suction device
 structure bottoms, which is performed in step (e) of the                replaces completely the traditional filtering system of Swim
 process of the invention, comprises: a Supporting plate, a              ming pools together with the use of flocculants and the
 resin collar reinforced with fiberglass, pulling handles, a             skimmer System.
 resin cover, a lateral membrane flap, a steel frame, high                  If all the abovementioned elements are not present, water
 density polyurethane rollers, auto-lubricated plastic wheels,           impurities accumulate and deter water quality, and so the
 an opening in a PVC pipe to suction the bottom, a brush line            final objective of the present invention, i.e. obtaining water
 comprising plastic-based brushes with synthetic bristles and       25   bodies with “color, transparency and cleanness characteris
 a steel platen with perforations or slots to fasten the brushes         tics similar to Swimming pools or tropical seas' at low cost,
 in a continuous line, Supporting plates for the axles of the            would not be obtained.
 wheels and the rollers, and a suction PVC line with openings
 (see description of figures for more details).                                              Application Example
    The Suction device operates by Suctioning dirt through          30
 connecting hoses by means of a pumping system, said                       To carry out the process of the invention to implement and
 device being pulled by a system that includes a propelling              maintain water bodies larger than 15,000 m for recreational
 device to move the Suction device, such as a boat, for                  use with color, transparency and cleanness characteristics
 instance, a draining chamber, plastic buoys for aiding a hose           similar to Swimming pools or tropical seas at low cost, the
 to float, a platform for the steersman and the boat's deck         35   following steps or stages were performed:
 operator in case a boat is used as propelling device, a pulling            A structure similar to an artificial lagoon was built in the
 tubular labeled galvanized-Steel connecting rod astern, a               central Chilean shore, having a length of 1 kilometer, an area
 connection hose between the boat and the cart, a connection             of 80,000 m and a volume of 250,000 m (33"20'59.91"S:
 piece between the connecting hose and the Suction hose that             71"39'10.10"W). The bottom was built using clay and ben
 connects the pump placed at the structure edge. In any case,       40   tonite, and it was lined with lineal low density polyethylene
 the propelling device of the Suction device can also be                 (LLDPE) and high density polyethylene (HDPE) plastic
 formed by a remote mechanical traction system arranged out              with white and yellow color. The walls were built in cement
 of the structure or any other propelling device useful to               and clay and lined with LLDPE and HDPE membranes.
 move the Suction device.                                                   Minimal and maximal depths were 1.2 and 3.5 meters,
    The Suction device is mainly formed by a structuring            45   being 2.8 meters the average depth.
 frame, a covering carcass with coupling means to be coupled                A pipe system of 100 to 250 mm diameter was installed
 to the pumping system, rolling means for continuous dis                 all around the lagoon borders to facilitate recycling. The
 placement over the Surface to be cleaned and cleaning means             system has homogeneously distributed injectors every 10
 consisting of a Suction line and a brush line to remove the             meters around the entire lagoon that are placed in the bottom
 material to be cleaned by means of Suction from the pump           50   to inject the products and maintain water homogeneity.
 ing system through the Suction device.                                  Systems for the removal of impurities and superficial oils by
    The covering carcass comprises a laminar resin body that             skimmers were installed.
 covers the structuring frame and the rolling and Suction                   Water intake for this structure was achieved through
 means. From the top section of the covering carcass Sup                 headers. Inlet water had 0.08 ppm iron and 0.15 ppm
 porting plates emerge for the pulling tensors from the boat,       55   manganese, and a turbidity of 1.4 NTU. The water had a pH
 which are internally joined to the structuring frame; at its top        of 7.93 and natural bromine concentrations of 48 ppm, and
 section, said carcass also has suction PVC tubes that form              consequently no addition of bromine salts was required. The
 coupling means to the pumping system and are attached by                water was impounded through headers at a depth of 8 m at
 their base section to a carcass collar formed in molded resin           sea shore. The intake was performed at this depth to avoid
 fiber with glass fiber reinforcements for Supporting and           60   incrusting micro-mollusks. The presence of micro-mollusks
 sealing said Suction tubes; whereas from said carcass collar            in sea water causes problems by growing, development and
 a resin mantle and a lateral membrane flap project to form              adhesion to piping walls and lagoon structures. Other pos
 the carcass body. Also its top section has handles for pulling,         sible way to avoid incrusting micro-mollusks is the use of
 handling and raising the device.                                        water pre-filtering.
    The structuring frame is a steel frame to which an aligned      65      ROP value was maintained over 600 millivolts (mV)
 series of steel plates for Supporting the rolling means, which          during 4 hours in 24-hour cycles. This was achieved by
 comprise the axles of high density polyurethane rollers and             applying oxidants, such as e.g. oZone, hydrogen peroxide,
Case 2:19-cv-00796-BSJ Document 77-2 Filed 11/16/20 PageID.1375 Page 22 of 25


                                                       US 9,708,822 B2
                             13                                                                         14
 potassium persulfate, electrochlorination or sodium                      distance and are placed every 10 meters. It should be
 hypochlorite. All the former were tested with good results.              mentioned that the water contained by the structure also
    In an average September day with an air temperature                   shows an important circulation as an effect of the wind and
 between 10 and 16° C. and a water temperature of 17° C.                  it should be possible to decrease the artificial recirculation
 0.11 ppm of sodium hypochlorite produced by electrochlo             5    requirements by a Suitable design of the structure, thus
 rination were applied, which was sufficient to maintain ROP              sparing energy.
 over 600 mV for more than 4 hours. This system is advan                     This recycling system was used to apply chemicals. The
 tageous when working with salt water, because the electro
 lytic process transforms chloride in Sea water in hypochlo               water of the structure was completely renewed in a period
 rite, with no need to add additional chemicals.                     10   between 30 and 150 days. The aim of the renewal was to
    The established regulations for Swimming pools in other               avoid “water ageing', which is the formation of secondary
 countries indicate higher ROP values (between 650 and 750                compounds derived from oxidation reactions. The renewal
 mV) permanently, but this is not economically viable in                  was performed by taking new water through the feeding
 large Volumes of water and in this invention it has been                 pipes, independently from the recycling pipes that end at the
 demonstrated that keeping ROPover 600 mV during 4 hours             15   injectors.
 in 24-hour cycles is enough to decrease the growth of                       A superficial water outlet flow was kept by means of the
 microalgae and microorganisms in large water bodies, thus                skimmers that remove oils and Superficial impurities.
 generating low-contamination conditions apt for Swimming.
    The bacteria Escherichia coli, a bacterial pathogen                      The amount of added chemicals depends mainly on the
 marker, dies after 100 seconds when exposed to a ROP of                  temperature and is orders of magnitude lower than those
 600 mV, and consequently the 4-hour treatments have a high               required in Swimming pools.
 disinfectant power.                                                         The total comparative maintenance cost per cubic meter
    The water body volume of this example equals the                      was approximately 3% of the usual cost in Swimming pools.
 volume of 6,000 familiar 8-meters-long swimming pools                       In this application example, the physicochemical condi
 and is constructed in Such a way that it does not receive           25
                                                                          tions of water were determined to comply not only with
 visible contamination from the Surroundings (leaves, soil.
 watercourses), and consequently contamination received                   regulations for recreational waters with direct contact (see
 from the environment is very low in relative terms when                  Table 2), which are those applied in this case, but also with
 compared with a Swimming pool. Proportionally, human                     regulations for potable water (see Table 4), with the excep
 contamination is also insignificant given the high dilution         30   tion of characteristics inherent to sea water, and with regu
 power (for example, 4 Swimmers in a familiar pool equal                  lations for swimming pools (see Table 3), with the exception
 24,000 swimmers in the lagoon).                                          of chlorine permanent residual levels, which do not apply
    Additionally, the flocculation and bottom cleaning with               because of the applied technology.
 the Suction cart, and the removal of grease and Superficial
 impurities by means of the skimmers allows keeping low              35                                     TABLE 2
 organic matter levels, which decreases the use of oxidants.                            Comparison of the water treated with the process
    Algaecide action was achieved by keeping an average                                of the invention and the regulation for recreational
 copper level in the water of around 0.3 ppm, and the                                         waters with direct contact (NCh 1333 *
 application was made by using copper salts (copper Sulfate
 pentahydrate) in closed sacs, which is applied in the cham          40                                  MEASURED
                                                                                                        VALUE IN THE
 bers through which recycling system water passes, in Such                PARAMETERS                      LAGOON                      NC 1333
 a way that the salts dissolve slowly, and also by an copper
 electrode ionization process in which an electric current is             pH                                    7.96                   6.5 to 8.3
 applied to said electrodes and copper ions are released into                                                                   except if natural water
                                                                                                                              conditions show diferent
 the medium in a controlled way. Measured copper levels              45
                                                                                                                            values, but in no case lower
 varied between 0.1 ppm at a temperature of 10° C. and 1.5                                                                   than 5.0 or higher than 9.0
 ppm at 30° C. (2 ppm are acceptable in potable water, see                Temperature,                         17.7                        30
 Table 4).                                                                  C., maximal
                                                                          Clarity, minimal *                35 meters              Visualization of
    Acationic flocculating polymer was added. The flocculant                                                                       Secchi discs at a
 used was HICAT-1TM in daily applications of 0.04 ppm                50
                                                                                                                                 depth of 1.20 meters
 through the recycling system.                                            Visible floating solids            Absent                     Absent
    With the aid of the suction cart or device, the plastic of the        and unnatural foams
 bottom of the lagoon was cleaned Subsequently to decanta                 Floating oils and                   <5                            5
 tion. The device has a system of Suction chambers, thus                  greases, mg/l, maximal *
                                                                          Emulsified oils and                 <5                           10
 removing all the precipitated impurities together with the          55
                                                                          greases, mg/l, maximal *
 polymer, which allows the bottom of the lagoon (membrane)                Color, Pc-Co Scale unit,             10                        100
 to be seen. The device that cleaned the plastic membrane                 maximal *                          Absent                   Absence of
 was pulled by a boat and did not leave any residual layer,                                                                         artificial colors
 because it was a fine cleaning and not a dredging. This                  Turbidity, Silica units,              0.55                       50
                                                                          maximal *
 cleaning and Suction method was permanent and the bottom            60
                                                                          Fecal coliforms, 100 ml,            <2.0                     1,000
 of the lagoon was cleaned daily, in Such a way that the                  maximal *
 Suction system passes by every membrane sector every four                Substances that cause              Absent                     Absent
 days.                                                                    inconvenient Smell or
    The water was maintained in movement by means of a                    taste
 recycling system that operated 8 hours per day in low-wind          65
                                                                          * Official Chilean regulations were used (Chile was the country of the application
 seasons, thus keeping water homogeneity. Injectors distrib               example), Chilean rule NCh 1333
 uted around the structure throw the water up to a long
Case 2:19-cv-00796-BSJ Document 77-2 Filed 11/16/20 PageID.1376 Page 23 of 25


                                                                   US 9,708,822 B2
                                    15                                                                                        16
                                TABLE 3                                                                        TABLE 3-continued
      Comparison of the water treated with the process of the invention                   Comparison of the water treated with the process of the invention
            and the regulation for Swimmin         Oos (NC 209 *                                 and the regulation for swimming pools (NCh 209 *

                                 MEASURED VALUE                                  5                                      MEASURED VALUE
 PARAMETERS                       IN THE LAGOON               NC 209                 PARAMETERS                          IN THE LAGOON                 NC 209
 pH                                       7.96                 7.2-8.2               Total coliforms                               s2                      s20
 Free residual chlorine                       --            0.5-1.5 (ppm)            colonies 100 ml
 Copper (algaecides) mg/l                 O.38               1.5 maximal             Algae, larvae or other                        Absent               Absent
 Bromine (disinfectant) mg/l                  --                   1-3           10 living organisms
 Foam, grease and                        Absent                Absent                Clarity                                   35 meters               1.4 meters
 Suspended particles
 Colonies of aerobic                      2                                          * Official Chilean regulations were used (Chile was the country of the application
 bacteriaml                                                                          example), Chilean rule NCh 209
 Fecal coliforms                         Absent                Absent                + Do not apply because of the applied technology


                                                                                                               TABLE 4
                                                                                  Comparison of the water treated with the process of the invention
                                                                                        and the regulation for potable water (NCh 409 (*))
                                                                                                                          MEASURED                       Official
                                                                                                                   ASSAY VALUE IN THE                   2005 NC
                                                                     PARAMETERS                     UNIT          METHOD   LAGOON                          409

                                                                     pH                                                (I)                7.96       6.5 < pH < 8.5
                                                                     Turbidity                      NTU                (I)                0.55             2.0
                                                                     True color at                  Pt Co              (I)               10               2O
                                                                     pH = 7.71
                                                                     Smell                                             (I)              Odorless        Odorless
                                                                     Taste                                             (I)                    --        Tasteless
                                                                     Ammonia                        mg/l NH            (I)               O.12              1.5
                                                                     Total arsenic                  mg/l As            (I)              <O.OOS             O.O1 (I)
                                                                     Cadmium                        mg/l Cod           (I)              <0.002             O.O1
                                                                     Zinc                           mg/l Zn            (I)              <O.OS              3.0
                                                                     Total cyanide                  mg/l CN            (I)             <0.05              0.05
                                                                     Chlorides                      mg/l Cl            (I)         18,914               400 (2)
                                                                     Copper                         mg/l Cu            (I)              O.38              2.0
                                                                     Phenolic compounds             mg/                (I)             <2                 2
                                                                     Total chromium                 mg/l Cr'          (III)            <O.OS              O.OS
                                                                     Fluorine                       mg/l F             (I)              <0.10              1.5
                                                                     Iron                           mg/l Fe            (I)               O.08              O.3
                                                                     Magnesium                      mg/l Mg            (I)               1.030           125
                                                                     Manganese                      mg/l Mn            (I)              <0.01              O.10
                                                                     Mercury                        mg/l Hg            (I)               O.OO1             O.OO1
                                                                     Nitrates                       mg/l NO            (I)               4.54             50
                                                                     Nitrites                       mg/l NO-           (I)               O.04              3
                                                                     Lead                           mg/l Pb            (I)              <0.02              O.OS
                                                                     Total dissolved                mg/                (I)              34.310         1,500
                                                                     Solids at 105 C.
                                                                     Selenium                       mg/l Se            (I)                O.OO1            O.O1
                                                                     Sulfates                       mg/l SO            (I)          2.494 *              500 (2)
                                                                     Free residual chlorine         mg/               (III)             <O.OS            O.2-2.O
                                                                     in laboratory
                                                                     Nitrate +                                         (I)              <1                  1
                                                                     Nitrite Ratio
                                                                                                            Organic Substance
                                                                     Tetrachloroethene               Ig/l              (*)                n.d.            40
                                                                     Benzene                         Ig/l              (*)                n.d.            10
                                                                     Toluene                         Ig/l              (*)                O.O1           700
                                                                     Xylenes                         Ig/l              (*)                n.d.           500
                                                                                                                Pesticides

                                                                     D.D.T + D.D.D. +                Ig/l              (*)                n.d.             2
                                                                     D.D.E.
                                                                     2.4 D                           Ig/l              (*)                n.d.            30
                                                                     Lindane                         Ig/l              (*)                n.d.             2
                                                                     Methoxychlor                    Ig/l              (*)                n.d.            2O
                                                                     Pentachlorophenol               Ig/l              (*)                n.d.             9
                                                                                                   Secondary products of disinfection
                                                                     Monochloramines                mg/l               (*)              <0.1               3
                                                                     Dibromochloromethane           mg/l               (*)              <O.OOS             O.1
                                                                     Dichlorobromomethane           mg/l               (*)                n.d.             O.O6
                                                                     Tribromomethane                mg/l               (*)               O.O37             O.1
Case 2:19-cv-00796-BSJ Document 77-2 Filed 11/16/20 PageID.1377 Page 24 of 25


                                                                            US 9,708,822 B2
                                           17                                                                                    18
                                       TABLE 4-continued
               Comparison of the water treated with the process of the invention
                     and the regulation for potable water (NCh 409 (*))
 Trichloromethane                                        (*)
 Trihalomethanes                                         (I)
                                   MICROBIOLOGICAL ANALYSIS

                                                                    MEASURED                  Official
                        EXPRESSED              ASSAY               VALUE IN THE              2005 NC
 PARAMETERS             AS                     METHOD                 POND                      409

 Total coliforms        MPN,100 m              (V)                        <2.0
 Escherichia coi        MPN 100 ml             (V)-(*)                  ABSENT               ABSENT

 n.d. Indicates not detected
 (*) Official Chilean regulations were used (Chile was the country of the application example), Chilean rule
 NCh 409
 * Inherent values of sea water,


    In this example, it has been demonstrated that it is                                         plus the application of controlled oxidation pulses, which
 possible to maintain a water body or Volume similar to a                                        are essential parts of the process, allows breaking the barrier
 large-volume (250,000 m) artificial sea water pond with a                                       that hinders the construction of crystalline lagoons with
 water quality similar to conventional Swimming pools and                                        unlimited extensions and Volumes, thus opening a new field
 tropical seas, both in its aesthetic characteristics as in its                                  of tourist applications.
 physicochemical and bacteriological properties. The                                                The main advantage of the implemented process is evi
 achieved characteristics have not been found in any existing                                    denced by comparing the regulations for recreational waters
 artificial lagoon in the world up to date (see Google Earth)                                    and the results obtained in the artificial lagoon of the
 and this can be demonstrated by satellite comparison of the                                     example. Additionally, the level of transparency obtained in
 transparency and color of the lagoon to be protected                                            the water is highly important, being the clarity equal or
 (33"20'59.91"S: 71"39'10.10"W) with the tens of thousands                                  30   higher than 35 meters, which is a result not found in any
 existing in the world. Such as golf court and public park                                       water body larger than 15,000 m nor in the majority of
 lagoons, dams for recreational use, lagoons of real estate and                                  Swimming pools; in fact, the Swimming pool regulation
 tourist projects, and even dams over 15,000 m built with                                        demand only 1.4 meters of clarity (see Table 3).
 Swimming purposes (e.g. Piscina do Ramos in Brazil, Dar                                           Other advantages of the disclosed process of the present
 win Swimming Pool in Australia, Orthlieb Swimming Pool                                     35   invention are:
 in Casablanca, Morocco).                                                                          Low maintenance costs.
    We have not found any artificial water body in the world                                         Established regulations for recreational waters with direct
 with a volume higher than 15,000 m having crystalline                                                 contact are widely fulfilled (see Table 2) and compa
 water with this quality, except for the structure similar to an                                       rable parameters of the Swimming pool and potable
 artificial lagoon that we want to protect, which has 250,000                               40
                                                                                                       water regulations are also fulfilled (see Tables 3 and 4).
 m.                                                                                                  The water in the lagoon is always absolutely transparent,
    In a Google EarthTM forum (Internet software for satellite                                         with no turbidity, with the characteristic turquoise color
 photography of the world) people has been searching for two                                           of Swimming pools or tropical seas and with a clean
 years for the biggest Swimming pool in the world that can be                                          bottom, which are optimal visual characteristics for the
 seen from the air. The conclusion, when reviewing their                                    45
                                                                                                       acceptation of the user public.
 results, is that the lagoon of the application example is by far                                    Use of oxidant, algaecide and disinfectant concentrations
 the biggest crystalline water body found.
    The biggest known Swimming pool in the world that uses                                             up to 100 times lower that those recommended to be
 traditional filtering and recycling systems is Sunlite Pool of                                        applied in conventional Swimming pools; this advan
 Coney Island, United States, having 11,350 cubic meters of                                 50         tage favors the users and is more environmentally
 water. In the remaining tens of thousands of large artificial                                         friendly.
 water bodies existing in the world, the water is not filtered                                       As these water bodies are disconnected from the sea or
 or it is only partially filtered. As previously mentioned, the                                          near natural lakes, they are not affected by temperature
 characteristics of the water of these bodies are very different                                         variations produced by oceanographic currents, ice
 from Swimming pools or tropical seas and their uses are                                    55           thawing, etc. but only by environmental variables (tem
 limited.                                                                                                perature, Solar radiation, wind). In practical terms, in
    Filtering large water Volumes is technically complex and                                             the lagoon of the application example in Summer,
 highly costly, and consequently this is a barrier for the                                               temperatures of more that 10° C. higher than those of
 Scaling-up of crystalline water bodies. The Suction device of                                           the sea are obtained.
 the present invention removes suspended solids (turbidity)                                 60       Flocculation and bottom cleaning by Suction together
 that flocculate together with the polymer in an efficient and                                         with skimmers replace the filter system of conventional
 economic way, thus replacing filtering.                                                               Swimming pools, thus generating high transparency
    In addition to the high costs, the traditional filtering                                           conditions at a very low cost. The removal of sediments
 system does not solve the cleaning of the bottom of the                                               prevents said sediments to consume oxidants and gen
 lagoon.                                                                                    65         erate anoxic Zones, and they allow the bottom mem
    The technology described in this invention patent, i.e. the                                        brane to give an attractive tonality to the lagoon’s
 replacement of filtering by a Suction device and skimmers                                               Water.
Case 2:19-cv-00796-BSJ Document 77-2 Filed 11/16/20 PageID.1378 Page 25 of 25


                                                                        US 9,708,822 B2
                              19                                                                                           20
   Water bodies can be built with no size limit having                                            feeding the water body with inlet water to generate
      optimal aesthetical, physicochemical and sanitary con                                         displacement of Surface water containing impurities
      ditions, which generates large tourist attraction poles.                                      and Surface oils and removing displaced surface water
   In order to make more evident the surprising effect of the                                       using the skimmers, the inlet water having iron and
 process disclosed in the present invention, Table 5 is shown,
 which illustrate the costs for both cleaning methods in the                                        manganese levels lower than 1.5 ppm and turbidity
 water body of the application example (250,000 m).                                                 lower than 5 NTU,
                                                   TABLE 5
                  Comparison of the traditional filtering method and the suction device
                                                Volume circulated Installation        Monthly
                 Specifications                  through pumps costs                  operation costs
 Traditional     120 15 HP Three-phase                 2,893 its/sec       USS 2,686,648 * USS 119,246
 filter          Aral-C 3000 pumps (Astral
                 code 01206)
                 60 Praga 3000 filters
                 (Astral code 15781)
                 714,000 kilograms of sand
                 (Astral code 905000)
                 60 batteries of 250 mm
                 valves (Astral code 19133)
                 Installation labor
                 Shed of 2,500 m?
                 Total monthly energy
                 required, 24 hours'30
                 days 1343.28 kW/hour
                 (967,164.18 kW/hour)
                 Operators
                 Maintenance
 Suction         Windglider boat                           10 lts sec      USS 25,166             USS 2,242
 device          Protected outboard 9.5 HP
                 motor
                 Suction device
                 Suction pump 7.5 HP
                 Hoses, accessories
                 Fuel
                 Flocculant
                 Operator
                 Maintenance

 *Considering T = 2 (minimal rate for swimming pool filtration) according to regulation NCh 209
 * Does not consider the cost of the land for the 2,500 m’ shed.


    It is important to keep in mind that to obtain the desired                         40      wherein the process is performed without traditional
 final result of "color, transparency and cleanness character                                     filtration, wherein traditional filtration comprises filter
 istics similar to Swimming pools or tropical seas at low                                         ing the Volume of water once or more in 24 hours.
 cost, it is essential to have a water containing structure that                               2. The process of claim 1, wherein maintaining the pH
 have the required elements for water treatment and features                           45   comprises adding bromide salts to maintain the pH at no
 that allow obtaining the desired results. The isolated appli                               higher than 7.8 when the water is not sea water.
 cation of the physicochemical process for water treatment                                     3. The process of claim 2, wherein the bromide is added
 would not be possible nor would it produce the desired                                     at a concentration of at least 0.6 ppm.
 results.                                                                                      4. The process of claim 1, further comprising adding
    What is claimed is:
                                                                                       50   bromine salts if the pH of the water is greater than 7.9.
    1. A process to maintain a water body, wherein the water                                   5. The process of claim 4, wherein the bromide salt is
                                                                                            sodium bromide and concentration of bromide in the water
 body has a volume of at least 15,000 m and is housed in a                                  is kept at higher than 0.06 ppm.
 structure having a bottom and walls and provided with
 skimmers, the process comprising:                                                     55
                                                                                               6. The process of claim 1, wherein the oxidizing agent is
    maintaining pH of water in the water body at pH 5 to 9;                                 selected from the group consisting of quaternary ammonium
    adding an oxidizing agent to the water to maintain a                                    (polyduats) and copper compounds.
      oxidation-reduction potential (ORP) of at least 600 mV                                   7. The process of claim 1, wherein the flocculating agent
      for at least 4 hours within a 48 hour cycle;                                          is a cationic polymer.
    adding a flocculating agent to the water at a concentration                        60      8. The process of claim 7, wherein the flocculating agent
      of 0.02 to 1 ppm at a frequency of at least once every                                is applied in a concentration of 0.05 ppm, every 24 hours.
      6 days to precipitate impurities in the water and to                                     9. The process of claim 1, wherein the bottom surface is
      accumulate precipitated impurities at the bottom of the                               lined with a non-porous liner.
        Structure:                                                                     65
                                                                                               10. The process of claim 1, further comprising maintain
    removing precipitated impurities from the bottom with a                                 ing a copper concentration of 1 ppb to 1.5 ppm in the water.
        movable suction device;                                                                                     k   k   k   k   k
